       Case 1:17-mc-00360-AT-RWL Document 146 Filed 06/27/19 Page 1 of 1




June 27, 2019

Via ECF and E-mail (Lehrburger_NYSDChambers@nysd.uscourts.gov)

The Hon. Robert W. Lehrburger
U.S. Magistrate Judge, Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 1960, Courtroom 18D
New York, New York 10007

        RE:       Essar Steel Algoma, Inc. v. Nevada Holdings, Inc. f/k/a Southern Coal Sales
                  Corporation, et al., U.S. District Court, S.D.N.Y., Case No. 17-mc-360

Dear Judge Lehrburger:

We represent plaintiff Essar Steel Algoma, Inc. (“Algoma”). Algoma’s brief in opposition to
defendants’ motion to dismiss currently is due on July 8. (Dkt. 141.) Pursuant to Rule I.F. of
Your Honor’s Individual Practices in Civil Cases, Algoma requests a brief extension of time
until July 12 to file its brief. Algoma has not previously requested an extension of this date, and
defendants consent to this extension of time.

Respectfully yours,

/s/ Kip T. Bollin

Kip T. Bollin

cc:     All counsel of record via ECF




Kip.Bollin@ThompsonHine.com Fax: 216.566.5800 Direct: 216.566.5786                   4836-6731-5355.1
